Citation Nr: 0735750	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-38 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  His more than a year of service in Vietnam as a heavy 
vehicle driver resulted in awards to include the CIB; his 
PTSD stressors are of record.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, MT in May 2003.

Service connection is also now in effect for bronchial 
asthma, evaluated as 10 percent disabling; and residuals of 
urticaria, manifested by dermatographism, and malaria, each 
rated as noncompensably disabling. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The Board notes however, that while the examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, it is not 
determinative of the percentage rating to be assigned as the 
rating depends on evaluation of all the evidence.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.

In this case, of record are some VA clinical reports, two VA 
psychiatric evaluations and a report from the Vet Center.  
The veteran's GAF score has recently ranged in the 60-65 
range.  However, this does not appear to be consistent with 
the other clinical evidence of record with regard to the 
practical and functional impact of his mental health 
problems.  

When he first filed his claim, the Vet Center report referred 
to his having worked for one company for 28 years, and with 
recent retirement, combined with world events, he had been 
unable to manage his symptoms.  He was living with his 
girlfriend after having been married four times and could not 
live alone; however, he admitted to a pattern of 
irritability, outbursts of anger and sleep disruption, 
symptoms masked by alcohol abuse and working until exhausted.

On VA examination in May 2003, he said he had worked for a 
tire center for 30 years and retired in January 2003.  He 
said he got along well with people but said his wives had all 
had to sleep in separate bedrooms because of his sleep 
patterns.  He described an exaggerated startle response, 
would take a defensive posture when confronted with 
unexpected noise, and made sure his home perimeter was safe 
suggesting hypervigilance.  He appeared to minimalize his 
drinking and the GAF score assigned was 65.  

On VA examination in August 2004, he indicated he was in his 
5th marriage.  He indicated that he was becoming more and 
more disturbed by loud noises, e.g., when a car door was 
closed loudly he would duck.  He always sat with his back to 
the wall.  He continued to have sleep disturbance and 
intrusive thoughts.  He became quite disturbed during the 
interview while describing certain Vietnam incidents.  GAF 
was 60.  The examiner noted that his symptoms were more 
severe than when seen in 2003.  He was volitionally working 
part time and minimized his alcohol intake.

At the hearing, the veteran and his current and 5th wife 
testified as to his symptoms to include nightmares when he 
would awaken screaming and sweating.  He was unsure if the VA 
examinations had been representative of his current symptoms.  
For instance, he admitted to drinking heavily (e.g. two half 
gallons at home, not counting what he drank at the bar on a 
weekly basis).  They confirmed that he was short tempered and 
could not stand idiots, had short term memory loss, would get 
really upset, and his friends were very limited.  

In this case, it is entirely possible that the two VA 
examinations accurately assessed the degree of his symptoms, 
but from the testimony and other information of record, it 
would appear that the veteran decidedly minimized his current 
situation, and that the difficulties may be somewhat more 
functionally limiting than thought and/or particularly 
reflected in the 60-65 GAF scores.  Even the recent VA 
examiner admitted to his recent deterioration which is not 
shown in the assigned ratings.

The Board is mandated to endeavor to provide as equitable a 
resolution of pending claims as possible and to assign 
ratings that best represent the degree of actual functional 
impairment.  In this case, while the evidence in the file is 
not abysmal, it is unclear whether it is completely accurate.  
All in all, the Board finds that it will not hinder and may 
well help the veteran's case for him to be reexamined.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Up-to-date VA clinical records including 
from the Vet Center, if any, should be 
acquired and added to the file.

He should be asked to provide a statement 
addressing how his condition has affected 
his ability to work or perform other 
activities, and should be asked to 
provide supporting statements from 
relevant parties, such as current or 
former employers, fellow workers, and 
treatment providers, to address 
functional impairment, and also to 
support special circumstances of his 
PTSD. 

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination by 
an examiner preferably other than any who 
have previously evaluated him for VA, to 
address the nature and extent of his 
PTSD.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, to 
include a copy of this remand and the 
testimony provided at the hearing; and 
the examination report should reflect 
that such review is accomplished.  All 
necessary studies or tests are to be done 
and all findings described in detail.  
The examiner should respond to the extent 
of PTSD, what is its severity, and how 
and to what degree does it impair 
functioning of the veteran in his 
everyday life, including particularly his 
capacity for gainful work.  The veteran's 
use of alcohol and his social interacting 
should be addressed as well with due 
regard being given to his tendency to 
minimize his symptoms during prior 
examinations. 

3.  Thereafter, the RO should review the 
case.  Staged ratings should be 
considered to address initial schedular 
evaluations, pursuant to Fenderson v. 
West, supra.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with an 
SSOC and afforded the appropriate 
opportunity to respond thereto.  The case 
should then be returned to the Board.  
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



